DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed by the applicant on 2/23/2022 for claims and 5/11/2022 with new IDS are acknowledged. 
Response to Arguments
	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 										35 USC 112(f) interpretation of claim 4 is withdrawn in view of the arguments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/050615A1 of Zume Inc. (hence after “Zume’, same as US Pub 2020/0200393) in view of DE 19750488A1 of Buehn (English translation enclosed). The modular oven rack system (100 fig 1) of Zume comprises an array of oven slots (140) that may accommodate the insertion of any number of ovens(102) up to the number of oven slots (110}, comprising: a first interchangeable cooking module (Fig.1A, left element 102, each correspondingly shaped and sized oven is inserted into a respective oven slot the oven rack; a plurality of loadable ovens that are insertable into the oven slots, see para 0005 of US Pub) containing an impingement oven (page 39, In 29- 34) the ovens (102) take the form of air impingement ovens, Including one or more blowers that blow extremely hot air, and optionally a rack with a manifold, a second interchangeable cooking module(Fig.1A, right top element 102} containing a hot air oven having a cooking chamber (Pg.32, In14-15 ) further, some cooking units may control air flow therein, thus able to operate in a convective cooking mode if desired and a blower for directing heated air (Pg.39, InS0-37) one or more blowers that blow  extremely hot air and optionally a cock with a manifold). Zume fails to disclose a cook rack configured to support food having multiple air deflectors having different lengths, located within said cooking chamber and a blower for directing heated air in a horizontal direction beneath said cook rack. Buehn in the same field of endeavor of cooking fries, discloses a cook rack (fig 3) to support food (fries) having multiple air deflectors (5, fig 3, para 0005, 0019, The French fries topping on the baking tray floor through the over his Small floor openings arranged in a distributed manner in particular under the effect of the hot baking air flowing through them thoroughly heated, so that even without laborious turning of the French toppings to a large extent during the baking process uniform baking and accordingly an essentially uniform browning of the french fries is achieved.) having different lengths (deflector 5 has varied lengths to blow air from holes 7, fig 3, para 0020), located within a cooking chamber and a blower for directing heated air in a horizontal direction beneath said cook rack (fig 3 para 0020), and hence it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify air blowing system of Zume in view of Buehn so that air deflectors would evenly distribute hot air for homogeneous cooking to the food supported on cooking rack (fig 3, para , 0005 mentioned above and para 0020). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zume in view of Buehn as applied to claim 1 above, and further in view of US Pub 2010/0276413 A1 of Nam et al. Zume in view of Buehn discloses the modular cooking apparatus of Claim 1 but neither Zume nor Arce discloses wherein said cooking chamber further includes a first plenum located above said cooking chamber in which air moves in a first horizontal direction; and a second plenum in which air moves in a vertical direction and delivers said horizontally directed heated air in a horizontal direction opposite said first horizontal direction. Nam, in same field of endeavor of a cooking oven discloses, wherein said cooking chamber further includes a first plenum located above said cooking chamber in which air moves in a first horizontal direction (fig 4, arrow above element 260) and a second plenum in which air moves in a vertical direction (fig 4, arrow left side below 260) and delivers said horizontally directed heated air in a horizontal direction opposite said first horizontal direction (fig 3, below 260). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify air blowing system of Zume in view of Nam with air plenum & air deflection so to improve heating efficiency (see Nam para 0027).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zume in view of Buehn as applied to claim 1 above, and further in view of US Pub 20080105136 A1 of McFadden. Neither Zume nor Buehn discloses hot air oven includes a magnetron. McFadden, in the same field of endeavor of a cooking oven, discloses a magnetron (para 0039), a choke for electromagnetic energy produced by magnetron (37) to limit leakage to below the allowable limit. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking parameter of Zume in view of McFadden so as to improve cooking completeness (para 0039 of McFadden).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zume in view of Buehn and McFadden as applied to claim 3 above, and in view of US Pub 2009/0194090 A1 of Kim et al and in further in view of GB 120,641 of Joseph Baker & Sons (henceforth “Joseph’). Zume in view of Buehn, and further in view of McFadden discloses the modular cooking apparatus of claim 3 above, Zume further discloses a holding surface located inside said cooking chamber (page 41, Ln 11-14, each of loadable oven 102 contains a support structure 103 upon which the food items are placed for cooking and supports 103 may include a grate, grill, grid and the like), a motor located outside said cooking chamber (page 58, Ln 12013. One or more motors or other actuators may be used to move two interior vertical posts 378a, 378b along the length 301 of the cargo area 300). None of Zume or McFadden disclose further comprising: an oven door for covering said cooking chamber, wherein said oven door includes an external cover and an internal cover; a to-and-fro motion mechanism connected to said food holding surface via a rod, wherein said to-and-fro motion mechanism moves said food holding surface to and from within said cooking chamber during cooking for promoting food cooking evenness. Kim discloses an oven comprising: an oven door for covering and cooking chamber (para 0009) which adjusts the flow of air in a channel formed in the oven door so as to concurrently satisfy heat insulating and cooking), wherein said oven door includes an external cover (fig 3, element 50) and an internal cover (fig 3, element 51, para 0047) . As shown in fig 3 a door 20 may include a front glass (50) installed on the front frame (23), a rear glass (51) installed on the rear surface of the door frame (23). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify and combine the covers of Kim with apparatus of Zume to reduce costs (Kim para 0071, since a discharge duct of an electric component chamber for discharging hot air is formed into a venture tube shape to cool the door and does not require a cooling device this lowering the cost).
The cooking device of Joseph discloses a to-and-fro motion mechanism connected to said food holding surface via a rod (page 4, Ln 29-30, sole is not a flexible type but is known as a drawplate variety, mounted to move backward and forwards) wherein said to-and-fro motion mechanism moves said food holding surface to and fro within cooking chamber for promoting cooking evenness (page 1, Ln 7-8). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify and combine the rod and motion mechanism of Joseph with the apparatus of Zume to improve the cooking results (Joseph page 1, In 7-8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762